United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, JACKSON DELTA
STATION, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0253
Issued: June 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 11, 2019 appellant, through counsel, filed a timely appeal from a
September 18, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of his left lower extremity, warranting a schedule award.
FACTUAL HISTORY
On March 7, 2017 appellant, then a 39-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 3, 2017 he sustained a severe left ankle sprain with swelling
in his ankle and foot when his left foot turned inward as he was walking down steps while in the
performance of duty. On the reverse side of the claim form, the employing establishment noted
that appellant stopped work on March 4, 2017.
OWCP accepted appellant’s claim for sprain of the other ligament and tibiofibular ligament
of the left ankle and subluxation of the left ankle joint.3 On October 3, 2017 appellant underwent
an authorized left ankle arthroscopy with lateral ankle ligament repair, which was performed by
Dr. Jamey Burrow, an attending Board-certified orthopedic surgeon.4 OWCP paid appellant wageloss compensation on the supplemental rolls commencing May 4, 2017.
On August 25, 2018 appellant returned to full-duty work at the employing establishment.
In an August 9, 2018 medical report, Dr. Burrow discussed his findings on physical
examination and diagnosed sprain of other ligament of the left ankle, subsequent encounter. He
advised that appellant had reached maximum medical improvement (MMI) with zero percent
permanent impairment. Dr. Burrow released him to return to work with restrictions based on the
results of a functional capacity evaluation.
On November 5, 2018 appellant filed a claim for a schedule award (Form CA-7).
OWCP, in a November 6, 2018 development letter, requested that appellant submit an
impairment evaluation from his attending physician addressing whether he had reached MMI and
evaluating the extent of permanent impairment, if any, in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).5 It afforded him 30 days to submit the necessary evidence. Appellant did not submit
additional evidence.

3

By decision dated September 12, 2018, OWCP denied appellant’s request to expand the acceptance of his claim
to include the conditions of depression, hypertension, stress/emotional condition, and diabetes as causally related to
his accepted March 3, 2017 employment injury.
4

In his October 3, 2017 operation report, Dr. Burrow found extensive anterior, medial, and lateral gutter synovitis
with no chondral abnormality. He further found stable syndesmosis. Dr. Burrow reported that after debridement of
the ankle, there was some laxity in the tibiotalar joint with talar tilt testing approximately 15 to 20 degrees with stress.
5

A.M.A., Guides (6th ed. 2009).

2

By decision dated December 10, 2018, OWCP denied appellant’s claim for a schedule
award. It noted that he had not responded to its November 6, 2018 request for medical
documentation including an impairment evaluation.
In an October 31, 2018 report Dr. Lisa Marie Sheppard, a Board-certified radiologist and
neurologist, noted her review of appellant’s September 28, 2018 left knee and ankle x-rays. She
reported that the left knee demonstrated overall normal mineralization and mild osteophyte
formation of the lateral joint space. The superior to inferior measurement of the medial joint space
was 3.7 millimeters (mm). The superior to inferior measurement of the lateral joint space was 3.4
mm. The patellofemoral joint space demonstrated an “AP” measurement of 3.2 mm. No joint
effusion was noted and no lyric or blastic lesions were observed. Utilizing the lateral projection
of the left ankle, the superior to inferior measurement of the tibiotalar joint space was 2 mm. The
superior to inferior measurement of the talocalcaneal joint space was 2.3 mm. The measurement
of the talonavicular joint was 1.2 mm.
In a February 1, 2019 report, Dr. Sonny Dosanjh, a Board-certified physiatrist, noted that
appellant presented for an initial evaluation of left ankle pain status post a March 3, 2017 work
injury. He also noted a history of the accepted employment injury, the treatment history, and
examination findings and diagnosed pan-talar arthritis. Dr. Dosanjh referenced Table 16-2, Foot
and Ankle Regional Grid, on page 505 of the sixth edition of the A.M.A., Guides and found that
pan-talar arthritis represented a class of diagnosis (CDX) of 3 representing a severe problem.
Pursuant to Table 16-6, he assigned a grade modifier for functional history (GMFH) of 2 based on
an antalgic gait. Pursuant to Table 16-7, Dr. Dosanjh assigned a grade modifier for physical
examination (GMPE) of 3 due to loss of range of motion (ROM) and severe palpatory findings
(including crepitus and joint line tenderness over the medial and lateral joint line, positive talar
tilt, and positive laxity). Pursuant to Table 16-8, he assigned a grade modifier for clinical studies
(GMCS) of 2 for studies used to confirm the diagnosis and moderate pathology. Using the net
adjustment formula (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), Dr. Dosanjh calculated that
appellant had a net adjustment of (2-3) + (3-3) + (2-3) = -2, which equaled a grade A default value
that was moved up to a grade C or 26 percent permanent impairment of the left lower extremity.
On April 16, 2019 appellant, through counsel, requested reconsideration of the
December 10, 2018 decision.
On April 29, 2019 OWCP routed Dr. Dosanjh’s February 1, 2019 report, a statement of
accepted facts (SOAF), and the case record to Dr. Ari Kaz, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA) for review and determination regarding whether
appellant sustained permanent impairment based on the sixth edition of the A.M.A., Guides and
the date of MMI.
In a May 8, 2019 report, the DMA noted that he reviewed the SOAF, the case record, and
Dr. Dosanjh’s February 1, 2019 report. He indicated that it was unclear why Dr. Dosanjh elected
to rate appellant based on a diagnosis of pan-talar arthritis. The DMA noted that page 506 of the
A.M.A., Guides indicated that a subtalar joint space of more than two mm yielded zero percent
permanent impairment and a talonavicular joint space of more than one mm yielded no
impairment. He indicated that, while the ankle joint space of two mm yielded a class 2 problem
per Table 16-2, he suggested that these were “radiographic findings only” and were not clinically

3

relevant and that a diagnosis of arthritis was not made on x-rays alone. The DMA noted that
appellant was 42 years of age and it was extremely unusual for someone his age to develop
significant arthritis (according to Dr. Dosanjh a severe class 3 problem) within 18 months of an
ankle sprain. Furthermore, an April 18, 2017 magnetic resonance imaging (MRI) scan, which was
much more sensitive than an x-ray, showed no marrow edema, cartilage abnormality, or evidence
of arthritis. Additionally, the DMA explained that arthritis was not an accepted condition in the
case and other than Dr. Dosanjh’s opinion and the clinically unrelated x-ray finding, there was no
evidence that appellant had ankle arthritis He maintained that this was strengthened by a lack of
documentation by the radiologist stating that the ankle joint was arthritic. In addition, the greatest
support was the operative findings of no cartilage injury noted by Dr. Dosanjh. The DMA noted
that it was difficult to support the diagnosis of ankle arthritis when the operative surgeon looked
at the cartilage and documented that it was normal. He determined that Dr. Dosanjh appeared to
rely on radiographs to assign a diagnosis and an impairment rating. The DMA concluded,
however, that the diagnosis of pan-talar arthritis had no other support in the medical records
provided. He recommended another rating by an orthopedic surgeon with access to the complete
medical records.
On May 13, 2019 OWCP referred appellant, together with a SOAF, the medical record,
and a set of questions, to Dr. Byron T. Jeffcoat, a Board-certified orthopedic surgeon, for a second
opinion examination regarding his current condition and the extent of his permanent impairment,
if any, due to his accepted left ankle conditions.
In a report dated June 5, 2019, Dr. Jeffcoat noted appellant’s history of injury and his
review of the medical record. On physical examination, he reported that appellant could stand on
his toes and heels and squat about 75 percent of normal and recover. Appellant could not touch
his toes, lacking about two inches. There was full ROM of all extremities and no weakness or
instability with left foot eversion or inversion. There was also no swelling, but demonstrated
subjective tenderness over the distal ﬁbula and medial malleolus. Appellant complained of
subjective left talus pain. There was no atrophy by measurement of feet, ankles, or calves as
compared to his normal right counterparts. There was a well-healed left foot/ankle puncture
wound, the site of his 2017 arthroscopy, with no evidence of redness or erythema.
Neurovasculature appeared intact and strength was normal with no joint effusion. In response to
questions posed by OWCP, Dr. Jeffcoat related that clinically, he found no objective ﬁndings
relative to appellant’s March 3, 2017 work-related left ankle injury in his normal physical
examination. The only findings he noted were subjective, which included pain over the medial
tibiotalar and ﬁbula talar ligaments. Dr. Jeffcoat advised that appellant’s accepted left ankle sprain
had resolved although appellant related that he developed left ankle pain when he walked on unlevel ground for an extended period of time, a subjective complaint for which he wore an ankle
orthosis. He noted that clinically, appellant had no left ankle instability. Again, Dr. Jeffcoat
indicated that he found no objective ﬁndings pertinent to the original work-related left ankle injury
in his evaluation. He maintained that there was no evidence of left ankle osteoarthritis as
evidenced by left ankle x-ray findings (three views) in Dr. Burrow’s December 26, 2017 notes,
which showed diffuse osteopenia, otherwise no osteoarticular abnormalities. Dr. Jeffcoat further
maintained that appellant had no other residuals of his accepted March 3, 2017 work injury. He
determined that appellant reached MMI as of the date of his examination.

4

Regarding the extent of appellant’s left lower extremity permanent impairment,
Dr. Jeffcoat referred to Table 16-2 on page 501 of the sixth edition of the A.M.A., Guides for the
diagnoses of sprain of the tibiofibular ligament and sprain of the other ligament of the left ankle,
resulting in a CDX of 1 for the left ankle with a mid-range default value of one percent permanent
impairment. He assigned a GMFH of 1 and GMPE and GMCS of zero. Dr. Jeffcoat applied the
net adjustment formula of (1-1) + (0-1) + (0-1) to find a net adjustment of -2, which yielded zero
percent permanent impairment of the left lower extremity.
On June 27, 2019 OWCP routed Dr. Jeffcoat’s June 9, 2019 report, a SOAF, and the case
record to the DMA for review as to whether appellant sustained permanent impairment as a result
of his accepted conditions.
In a September 15, 2019 addendum to his May 8, 2019 DMA report, Dr. Kaz noted that he
reviewed the SOAF, the medical record, and Dr. Jeffcoat’s June 5, 2019 report. He noted that it
was clear that appellant did not have ankle or pan-talar arthritis based on numerous x-rays as read
by Dr. Burrow, the April 18, 2017 MRI scan, and most importantly Dr. Burrow’s October 3, 2017
operative report in which he clearly documented normal cartilage. The DMA noted that
Dr. Jeffcoat clearly documented the same opinion. He agreed with Dr. Jeffcoat that the appropriate
diagnosis on which to base an impairment rating was ankle sprain, found in Table 16-2 on page
502 and previously used in his May 8, 2019 report. The DMA indicated that Dr. Jeffcoat clearly
documented no ankle instability, as found by Dr. Burrow on numerous occasions. Dr. Jeffcoat
also clearly delineated that there were no objective abnormal findings. The DMA maintained that
this was the definition of a class 0 problem as found on page 502 which yielded zero percent
permanent impairment. He noted that while Dr. Jeffcoat accurately found that the default class 1
rating was one percent, a class 1 rating required ankle instability. The DMA advised that without
any documentation of ankle instability, the appropriate rating was class 0, which yielded zero
percent permanent impairment of the left lower extremity. He concluded that the date of MMI
was June 5, 2019.
By decision dated September 18, 2019, OWCP denied modification of its December 10,
2018 decision. It found that the weight of the medical evidence rested with the opinion of
Dr. Burrow as supported by the opinions of Dr. Jeffcoat and its DMA.
LEGAL PRECEDENT
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury.6

6

See T.H., Docket No. 19-1066 (issued January 29, 2020); D.F., Docket No. 18-1337 (issued February 11, 2019);
Tammy L. Meehan, 53 ECAB 229 (2001).

5

The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. OWCP has adopted the
A.M.A., Guides as the uniform standard applicable to all claimants. As of May 1, 2009, the sixth
edition of the A.M.A., Guides is used to calculate schedule awards.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the CDX, which is then
adjusted by grade modifiers of GMFH, GMPE, and GMCS.11 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides with the medical adviser providing rationale for the
percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of his left lower extremity, warranting a schedule award.
In a February 1, 2019 report, Dr. Dosanjh, appellant’s treating physician, diagnosed left
ankle pan-talar arthritis and found that appellant had reached MMI and 26 percent permanent
impairment of the left lower extremity under the sixth edition of the A.M.A., Guides. The Board
notes, however, that OWCP has not accepted an arthritic condition as diagnosed by Dr. Dosanjh.
For conditions not accepted by OWCP as being employment related, it is appellant’s burden to
submit rationalized medical evidence to establish causal relationship between the additional or
consequential conditions and the accepted employment injury.14 Dr. Dosanjh provided no
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5 (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10
Supra note 6 at page 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.
11

Id. at 494-531.

12

Id. at 411.

13

See supra note 9 at Chapter 2.808.6(f) (March 2017).

14

R.R., Docket No. 15-0913 (issued March 25, 2016); Alice J. Tysinger, 51 ECAB 638 (2000).

6

explanation on how the diagnosed arthritic condition was causally related to the March 3, 2017
employment injury. The only support Dr. Dosanjh provided for his conclusion was that his opinion
was based on his evaluation and history appellant provided. He did not explain how the additional
condition of left ankle pan-talar arthritis was due to the accepted employment injury or a natural
progression of the accepted sprain of the other ligament and tibiofibular ligament of the left ankle
and subluxation of the left ankle joint. Dr. Dosanjh failed to provide sufficient medical rationale
explaining the causal relationship between the diagnosis of pan-talar arthritis and the accepted
March 3, 2017 employment injury, and thus, his report is insufficient to establish causal
relationship or entitlement to a schedule award.15
In accordance with its procedures, OWCP properly routed the case record to its DMA who
recommended, in a May 8, 2019 report, that appellant undergo further impairment evaluation by
an orthopedic surgeon with access to his complete medical record. He further explained that it
was unclear as to why Dr. Dosanjh rated appellant’s left lower extremity permanent impairment
based on the diagnosis of pan-talar arthritis, which was not supported by objective findings or
accepted by OWCP as employment related.
Appellant was then referred to Dr. Jeffcoat for a second opinion. In a June 5, 2019 report,
Dr. Jeffcoat found that appellant had zero percent permanent impairment of the left lower
extremity under the sixth edition of the A.M.A., Guides. He reviewed his history, conducted a
physical examination, and provided diagnoses. In calculating impairment for the left ankle,
Dr. Jeffcoat selected the accepted diagnoses of sprain of the tibiofibular ligament and sprain of the
other ligament of the left ankle, which represented a class 1 impairment with a default value of
one percent impairment under Table 16-2 on page 501. He assigned modifiers and applied the net
adjustment formula and found a net adjustment of -2 for a permanent impairment rating of zero
percent for the left lower extremity.
In a September 15, 2019 addendum report, the DMA reviewed Dr. Jeffcoat’s June 5, 2019
report and agreed with his finding that appellant had zero percent permanent impairment of the
left lower extremity based on his accepted diagnoses of sprain of the tibiofibular ligament and
sprain of the other ligament of the left ankle. He, however, disagreed with Dr. Jeffcoat’s finding
that the diagnoses warranted a CDX of 1 for a default value of one percent under Table 16-2 on
page 502 of the A.M.A., Guides. The DMA related that a class 1 impairment required ankle
instability and there was no documentation of ankle instability in the medical record. Thus, he
advised that the appropriate rating was a class 0 default value, which yielded zero percent
permanent impairment of the left lower extremity. Regardless, this disagreement over the
appropriate diagnosis is immaterial to final impairment rating because it results in the same rating
under both methodologies.
The Board finds that the DMA properly applied the A.M.A., Guides and determined that
appellant had zero percent left lower extremity permanent impairment.
On appeal counsel contends that an unresolved conflict in medical opinion existed between
Dr. Dosanjh and Dr. Jeffcoat with regards to appellant’s continuing residuals of the accepted
March 3, 2017 employment injury resulting in permanent impairment. As explained above,
15

R.R., id.; Deborah L. Beatty, 54 ECAB 340 (2003).

7

Dr. Dosanjh did not attribute appellant’s permanent impairment to his accepted employmentrelated left ankle injury. There is no evidence of record supporting a finding of permanent
impairment due to appellant’s accepted ankle condition. It is appellant’s burden of proof to
establish a permanent impairment of a scheduled member as a result of an employment injury.16
He did not submit such evidence and thus, he failed to meet his burden of proof.17
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of his left lower extremity, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

16

Supra note 6.

17

T.H., supra note 6; D.S., Docket No. 18-1140 (issued January 29, 2019).

8

